           Case 1:20-cv-05083-RA Document 7 Filed 04/07/21 Page 1 of 2




Robert Mangas
2857 Packard St.
Ann Arbor, MI 48108
RobertMangas@outlook.com

The Honorable Ronnie Abrams
The United States District Court of the Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

 Re: LETTER OF SUPPORT FOR JOSEPH WASKE AND REX WU (ECF 20-cv-05083
                           and 20-cv-05823)



Dear Honorable Judge Abrams:



Like Joseph Waske and Rex Wu, I am a preferred shareholder of the LBHI Capital Trusts III, IV,

V and VI. I am respectfully submitting my Letter of Support for both Joseph Waske and Rex

Wu. Joseph Waske stated correctly that the subordinated guarantee is valid and enforceable in

bankruptcy court and outside of bankruptcy as per Bankruptcy Code 510(a). The Honorable

Judge Chapman and the Plan Administrator failed to comply with Bankruptcy Code 510(a)

during the course of the Lehman Brothers Holdings Inc’s Chapter 11 bankruptcy and are now

attempting to discard Lehman Brothers Holdings Inc’s responsibilities under Bankruptcy Code

510(a) in regards to the Subordinated Guarantee.

The Plan Administrator and the Honorable Bankruptcy court is aware of LBHI’s subordinated

guarantee issues in the Lehman Brothers Holdings Inc Bankruptcy case from prior rulings dating

back to the Honorable Judge Peck. It can easily be determined that the Plan Administrator is not

forthcoming with these issues and have no desires to correct the subordinated guarantee issues on

their own accord even though they have been aware of them for years. To date, there are no
           Case 1:20-cv-05083-RA Document 7 Filed 04/07/21 Page 2 of 2




attempts to correct the subordinated guarantee issues that plagues the Lehman Brothers Holdings

Inc. Bankruptcy without lawsuits. The entire bankruptcy since the Honorable Judge Peck ruling

on the subordinated guarantees is compromised because LBHI continues to intentionally proceed

with the bankruptcy without correcting the error, which in this case may be intentional via the

actions of LBHI and the Plan Administrator.

I am exercising my constitutional rights and with the rights under the relevant prospectuses’

subordinated guarantees that gives me the standing under Bankruptcy Code 510(a) to file this

Letter of Support.

I respectfully request the Honorable Court to grant Joseph Waske and Rex Wu’s Appeals in their

entirety. Thank you for your time.



Respectfully Submitted,




Dated: April 7th, 2021
Robert Mangas
Pro Se
